     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 1 of 15



                   UNITED STATES DISTRICT COURT

                      DISTRICT OF CONNECTICUT

EARL OSBORN,                       :
     Plaintiff,                    :
                                   :
    v.                             :   Case No. 3:19-cv-1176(AWT)
                                   :
CAPTAIN BLACK, ET AL.,             :
     Defendants.                   :

              RULING ON MOTION FOR SUMMARY JUDGMENT

    The plaintiff, Earl Osborn (“Osborn”), is currently

incarcerated at Garner Correctional Institution in Newtown,

Connecticut. He initiated this action by filing a civil rights

complaint pro se pursuant to 42 U.S.C. § 1983 against Captains

Black, Walsh and Ruben Burgos, Lieutenants Rivera and

Scagliarini, Correctional Counselor Vann, Correctional Cadet

Garcia and Correctional Officers Scootter, Smith, Lahda,

Barbuto, Getchel and Lapointe. The claims in the complaint arise

from the defendants’ alleged 1) failure to protect the plaintiff

from assault by his cellmate, 2) failure to intervene, and 3)

deliberate indifference to health and safety, in violation of

the Eighth Amendment of the United States Constitution and

Article First, § 9 of the Connecticut Constitution.

    On November 12, 2019, the court declined to exercise

supplemental jurisdiction over the state constitutional claim.
         Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 2 of 15



See Initial Review Order, ECF No. 10, at 11, 131. The Eighth

Amendment failure to protect claim proceeded against Captains

Black, Walsh, and Burgos, Counselor Vann and Officer Scootter in

their individual capacities. See id. at 7-8, 13. The Eighth

Amendment failure to intervene claim proceeded against Cadet

Garcia and Officer Smith in their individual capacities. See id.

at 9, 13. The Eighth Amendment deliberate indifference to health

and safety claim proceeded against Lieutenants Scagliarini and

Rivera and Officers Lahda, Barbuto, Getchel and Lapointe in

their individual capacities. See id. at 10, 13.

     The defendants have moved for summary judgment. The

plaintiff did not respond. For the reasons set forth below, the

motion is being granted.

    I.       LEGAL STANDARD

     A motion for summary judgment may not be granted unless the

court determines that there is no genuine issue of material fact

to be tried and that the facts as to which there is no such

issue warrant judgment for the moving party as a matter of law.

Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). A non-moving party’s failure to oppose a

motion for summary judgment does not, by itself, justify the


1 Pincites for documents on the electronic docket refer to the page
number assigned by the electronic docket, not the page number assigned
                                       2
       Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 3 of 15



granting of the motion. Where the non-moving party “chooses the

perilous path of failing to submit a response to a summary

judgment motion, the district court may not grant the motion

without first examining the moving party’s submission to

determine if it has met its burden of demonstrating that no

material issue of fact remains for trial.” Amaker v. Foley, 274

F.3d 677, 681 (2d Cir. 2001). If the evidence submitted in

support of the summary judgment motion does not meet the

movant’s initial burden, “summary judgment must be denied even

if no opposing evidentiary matter is presented.” Id. (internal

quotation marks omitted); see also Giannullo v. City of N.Y.,

322 F.3d 139, 141 (2d Cir. 2003) (the “non-movant is not

required to rebut an insufficient showing”). However, Federal

Rule of Civil Procedure 56(e) provides that if a party “fails to

properly address another party’s assertion of fact as required

by Rule 56(c),” the court may, inter alia, “consider the fact

undisputed for purposes of the motion [or] grant summary

judgment if the motion and supporting materials--including the

facts considered undisputed--show that the movant is entitled to

it.”

       When ruling on a motion for summary judgment, the court may

not try issues of fact, but must leave those issues to the jury.


by the filer.
                                     3
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 4 of 15



See, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986). The court must “assess the record in the light most

favorable to the non-movant and . . . draw all reasonable

inferences in its favor.” Weinstock v. Columbia Univ., 224 F.3d

33, 41 (2d Cir. 2000)(quoting Del. & Hudson Ry. Co. v. Consol.

Rail Corp., 902 F.2d 174, 177 (2d Cir. 1990)). However, the

inferences drawn in favor of the nonmovant must be supported by

the evidence. “[I]n determining whether the moving party has met

this burden of showing the absence of a genuine issue for trial,

the district court may not rely solely on the statement of

undisputed facts contained in the moving party’s Rule 56.1

statement. It must be satisfied that the citation to evidence in

the record supports the assertion.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F. 3d 241, 244 (2d Cir. 2004). The asserted

facts “must reference admissible evidence . . . in the record

tending to prove each such fact, e.g., deposition testimony,

admissions, answers to interrogatories, affidavits, etc.”

Jackson v. Fed. Express., 766 F.3d 189, 194 (2d Cir. 2014).

    The court has reviewed the evidence submitted by the

defendants. Because no opposition to the defendants’ motion has

been filed and the evidence tends to prove them, the court

considers the facts asserted in their Rule 56 Statement of Facts

admitted. See Fed. R. Civ. P. 56(e)(2).
                                   4
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 5 of 15



   II.   FACTS

    The relevant facts are taken from Defendants’ Local Rule

56(a)1 Statement (ECF No. 43-2), and Exhibits A through K (ECF

Nos. 43-4 to 43-13 and 44), filed in support of the Local Rule

56(a)1 Statement. Osborn has not filed a Local Rule 56(a)2

Statement.

    Local Rule 56(a)2 requires the party opposing a motion for

summary judgment to file a Local Rule 56(a)2 Statement which

contains separately numbered paragraphs corresponding to the

paragraphs in the moving party’s Local Rule 56(a)1 Statement and

indicates whether the opposing party admits or denies the facts

set forth by the moving party. See Local Rule 56(a)2(i). “[E]ach

denial in an opponent's Local Rule 56(a)2 Statement, must be

followed by a specific citation to (1) the affidavit of a

witness competent to testify as to the facts at trial, or (2)

other evidence that would be admissible at trial.” Local Rule

56(a)3. The defendants notified Osborn of his obligations with

respect to responding to the motion for summary judgment. See

Notice to Self-Represented Litigant, ECF No. 43-3.

     Because Osborn has not filed a Local Rule 56(a)2 Statement

in opposition to the Defendants’ Local Rule 56(a)1 Statement,

the facts asserted in Defendants’ Local Rule 56(a)1 Statement

that have evidentiary support are deemed admitted. See Local
                                   5
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 6 of 15



Rule 56(a)1 (“Each material fact set forth in the Local Rule

56(a)1 Statement and supported by the evidence will be deemed

admitted (solely for purposes of the motion) unless controverted

by the Local Rule 56(a)2 Statement required to be filed and

served by the opposing party in accordance with this Local Rule.

. . .”).

    On February 21, 2019 and for some time prior, Osborn was

housed at MacDougall-Walker Correctional Institution (“MWCI”).

On February 21, 2019, Osborn was involved in an altercation with

his cellmate, Gregory Jetter. In his complaint, Osborn alleges

that “[f]or several months prior to February 21, 2019, Jetter

engaged in a pattern of harassing and threatening conduct

towards Osborn . . . .” Compl., ECF No. 1, ¶ 17. He also alleges

that “[o]n February 21, 2019, Jetter attacked Osborn with a

pencil attempting to inflict serious physical injury on Osborn.”

Id. at ¶ 24. Both Osborn and Jetter received disciplinary action

for fighting.

    On that date, just prior to the altercation, Officer Garcia

was handing out mail in the unit where Osborn and Jetter were

housed. When Officer Garcia approached the cell where Osborn and

Jetter were housed, he was reading their names to confirm

delivery of their mail. When Officer Garcia looked into the

cell, he believed Jetter and Osborn were engaged in horseplay.
                                   6
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 7 of 15



Officer Garcia did not open the cell door or enter the cell and

separate Osborn and Jetter because he believed that to do so

would have been unsafe and contrary to policy and procedure.

Officer Garcia immediately called for Officer Smith, who was

standing in the lower level of the unit, to respond, and Officer

Smith arrived within seconds. Officer Smith called a code to

which more staff members responded. Officer Garcia was not

involved in securing or transporting Osborn or Jetter after the

incident. Defendants Black, Walsh, Burgos, and Vann were not

involved in the incident. On March 19, 2019, Osborn was

transferred to Garner Correctional Institution.

    Prior to February 21, 2019, Defendants Black, Walsh,

Burgos, and Vann were not informed of and did not receive any

correspondence regarding sexual assault of Osborn by Jetter or

regarding a threat to Osborn’s safety by Jetter. There is no

documentation of any threat to or sexual assault of Osborn by

Jetter. The DOC Prison Rape Elimination Act (“PREA”) Unit, which

investigates allegations of sexual abuse or harassment between

inmates, did not receive any complaint or expression of concern

from Osborn regarding Jetter prior to the February 21, 2019

incident.

    On September 28, 2018, and December 19, 2018, Osborn’s

mental health provider wrote that Osborn “denie[d] . . . issues
                                   7
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 8 of 15



with peers.” Defs.’ Mem., Ex. H, Excerpted Medical Records, ECF

No. 44, at 3, 7. On September 5, 2018, Osborn’s mental health

provider wrote that the plaintiff had “[n]o issues on the

block.” Id. at 6.

    Osborn did not file any Level 1 grievance between February

21, 2019 and March 23, 2019.

    On March 29, 2019, Osborn filed an appeal of disciplinary

action he received for fighting during the incident on February

21, 2019. See Defs.’ Mem., Ex. I, Attachment 1, ECF No. 43-11 at

8. Osborn refiled this appeal on April 1, 2019. See id. at 22-

23. Although untimely, it was ultimately considered on the

merits and denied on April 24, 2019. See id. at 24. It appears

that Osborn also filed appeals of disciplinary action on April 2

and April 5, 2019.

    On April 4, 2019 and again on April 8, 2019, Osborn filed

grievances with respect to the February 21, 2019 incident. But

in each instance, the grievance was returned without

disposition. On April 4, 2019, Osborn was informed that he had

failed to state his grievance “simply and coherently.” Id. at 9.

On April 8, 2019, Osborn was informed that he had not attached

an Inmate Request Form or explained why one was not attached and

also that he had failed to state his grievance “simply and

coherently.” See id. at 12.
                                   8
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 9 of 15



    Osborn filed a grievance dated April 16, 2019 with respect

to the incident on February 21, 2019; the form reflects that the

grievance was received on April 23, 2019. See id. at 17. In any

event, it was rejected on May 2, 2019 as untimely. See id. On

May 8, 2019, Osborn appealed this disposition. See id. at 20.

His appeal was rejected on May 30, 2019 because his grievance

was filed “far beyond 30 calendar days” after the February 21,

2019 incident. Id. at 20.

   III.   DISCUSSION

    The defendants make three arguments in support of their

motion for summary judgment: (1) Osborn did not exhaust his

available administrative remedies as to any of his claims; (2)

Osborn’s failure to protect claims fail as a matter of law; and

(3) Osborn’s failure to intervene claim against Officer Garcia

fails as a matter of law. Because the court is granting the

motion for summary judgment on the ground that Osborn did not

exhaust his available administrative remedies as to any of his

claims prior to filing this action, it unnecessary to address

the additional arguments.

    The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a)

(“PLRA”), requires a prisoner to exhaust “administrative

remedies as are available” before bringing an “action ... with

respect to prison conditions.” The Supreme Court has held that
                                   9
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 10 of 15



“the PLRA’s exhaustion requirement applies to all inmate suits

about prison life, whether they involve general circumstances or

particular episodes, and whether they allege excessive force or

some other wrong,” Porter v. Nussle, 534 U.S. 516, 532 (2002),

“regardless of the relief offered through administrative

procedures.” Booth v. Churner, 532 U.S. 731, 741 (2001).

    The PLRA requires “proper exhaustion”, which includes

complying with all “procedural rules” including filing

deadlines, as defined by the particular prison grievance system.

Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). Thus, “untimely or

otherwise procedurally defective attempts to secure

administrative remedies do not satisfy the PLRA’s exhaustion

requirement.” Ruggiero v. County of Orange, 467 F.3d 170, 176

(2d Cir. 2006) (quoting Woodford, 548 U.S. at 83-84).

In Ross v. Blake, the Supreme Court rejected judicially created

special exceptions to the exhaustion requirement of the PLRA.

136 S. Ct. 1850, 1862 (2016)(“Courts may not engraft an

unwritten special circumstances exception onto the PLRA’s

exhaustion requirement.”) (internal quotation marks omitted).

The Court concluded that the PLRA includes a single “textual

exception” – that an inmate must only exhaust remedies that are

“available” to him or her. Id. at 1858. “But aside from that

exception, the PLRA text suggests no limits on an inmate’s
                                   10
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 11 of 15



obligation to exhaust – irrespective of any ‘special

circumstances.’” Id. at 1856.

    The Supreme Court described three situations in which

official prison administrative remedies might be unavailable

because the procedures could not be used by an inmate to obtain

relief for the conduct or conditions complained about. See id.

at 1859-60. First, an administrative remedy may be unavailable

when “it operates as a simple dead end—with officers unable or

consistently unwilling to provide any relief to aggrieved

inmates.” Id. at 1859. Second, “an administrative scheme might

be so opaque that it becomes, practically speaking, incapable of

use” because an “ordinary prisoner can[not] discern or navigate

it” or “make sense of what it demands.” Id. (citations omitted).

Third, an administrative remedy may be unavailable “when prison

administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or

intimidation.” Id. at 1860.

    Failure to exhaust administrative remedies pursuant to 42

U.S.C. § 1997e(a) is an affirmative defense. See Jones v. Bock,

549 U.S. 199, 215 (2007). Thus, it is the defendants’ burden to

prove that an inmate did not exhaust his claim prior to filing

the action in court. See Williams v. Priatno, 829 F.3d 118, 126

(2d Cir. 2016).
                                   11
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 12 of 15



    The defendants raised the defense of non-exhaustion in

their answer to the amended complaint. See Defs.’ Answer, ECF

No. 26, at 6. On November 18, 2014, Osborn acknowledged receipt

of the MacDougall Walker Correctional Institution Inmate

Handbook. See Defs.’ Mem., Ex. K, Attachment 1, ECF No. 43-13,

at 7. Upon being transferred to Garner Correctional Institution

on March 19, 2019 Osborn acknowledged receipt of the inmate

handbook and a copy of Administrative Directive (“A.D.”) 9.6.

See id., Ex. J, Attachment 3, ECF No. 43-12, at 66.

    For all matters relating to any aspect of a prisoner’s

confinement that is “subject to the Commissioner’s authority”

and “that are not specifically identified in Sections 4(B)

through 4(I) of [A.D. 9.6(4)],” the applicable remedy is the

Inmate Grievance Procedure set forth in 9.6(6)(A) – (N). See

Defs.’ Mem., Ex. J., Attachment 1, A.D. 9.6(4)(A), ECF No. 43-

12, at 7.

    A.D. 9.6(6) requires an inmate to first attempt to resolve

the claim or issue informally before filing a grievance. Id. at

9.6(6)(A). He may attempt to verbally resolve the issue with an

appropriate staff member or supervisor. Id. If attempts to

resolve the matter orally are not effective, the inmate must

also make a written attempt using the Inmate Request Form, CN

9601, and send that Form to the appropriate staff member. Id. If
                                   12
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 13 of 15



the inmate does not receive a response to the written request

within fifteen business days or the inmate is not satisfied with

the response to his request, he may file a Level 1 Grievance

using the Inmate Administrative Remedy Form, CN 9602. Id. at

9.6(6)(C).

    The Level 1 Grievance must be filed within thirty calendar

days from the date of the occurrence or discovery of the cause

of the Grievance and shall include a copy of the response to the

Inmate Request Form or explain why the response is not attached.

Id. The Unit Administrator shall respond in writing to the Level

1 Grievance within thirty business days of his or her receipt of

the Grievance. Id. at 9.6(6)(I).

    The inmate may appeal the Unit Administrator’s disposition

of the Grievance or the Unit Administrator’s failure to dispose

of the Grievance in a timely manner to Level 2. Id. at

9.6(6)(G), (I) and (K). The Level 2 Appeal of a disposition of a

Level 1 Grievance must be filed within five calendar days from

the inmate’s receipt of the decision disposing of the Level 1

Grievance. Id. at 9.6(6)(K). A District Administrator is

responsible for reviewing a Level 2 Appeal. Id. A response to

the Level 2 Appeal must be issued within thirty business days of

receipt of the Appeal. Id.

    Osborn fell well short of complying with A.D. 9.6(6)(A) and
                                   13
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 14 of 15



(C). He did not submit a copy of an Inmate Request Form with his

Level 1 Grievance or explain why one was not attached. Also,

drawing all inferences in his favor, the earliest date on which

he made any effort to file a Level 1 Grievance was April 4,

2019, and the deadline for filing that Grievance was March 23,

2019. Moreover, Osborn did not file a Level 1 Grievance in the

proper form until the grievance dated April 16, 2019 and noted

as received on April 23, 2019.

    Thus, Osborn did not completely exhaust his available

remedies under A.D. 9.6 prior to filing this action as required

by 42 U.S.C. § 1997e(a). See Calderon v. State of Connecticut

Dept’t of Corr., No. 304CV-1562 JCH HBF, 2006 WL 3085716, at *8

(D. Conn. Sept. 1, 2006)(dismissing claim where inmate had filed

Level 1 grievance three days after the thirty-day time limit for

doing so); Snyder v. Whittier, 428 Fed. App’x. 89, 91 (2d Cir.

2011)(quoting Woodford, 548 U.S. at 83-84)(“An ‘untimely or

otherwise procedurally defective administrative grievance’ . . .

does not constitute proper exhaustion.”)

    In his complaint, Osborn states that “he has exhausted his

administrative remedies on all issues contained in this

complaint or that defendants have actively interfered with his

just exhaustion thereof.” Compl., ¶ 63. However, there are no

facts asserted to support Osborn’s statement that the defendants
                                   14
     Case 3:19-cv-01176-AWT Document 45 Filed 08/25/21 Page 15 of 15



actively interfered with his ability to exhaust his

administrative remedies. Nor are there any facts suggesting that

the administrative remedies were unavailable to Osborn.

    Therefore, the defendants have met their burden of

demonstrating that there is no genuine issue as to Osborn’s

failure to exhaust available administrative remedies prior to

filing this action, and they are entitled to judgment as a

matter of law.

   IV.    CONCLUSION

    The Defendants’ Motion for Summary Judgment (ECF No. 43) is

hereby GRANTED. The Clerk is directed to enter judgment in favor

of the defendants and close the case.

    It is so ordered.

    Signed this 25th day of August 2021, at Hartford,

Connecticut



                                 ____      /s/ AWT____________
                                      Alvin W. Thompson
                                 United States District Judge




                                   15
